NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
AUTHENEX, INC.,
P1aintiff-Appellant,
V.
EMC CORPORATION,
Defendant-Appellee.
2011-1264 _
Appea1 from the United States District Court for the
Central District of California in case n0. 10-CV-1251,
Seni0r Judge Mariana R. Pfae1zer.
AUTHENEX, INC.,
Plain,tiff-Appellant,
V.
EMC CORPORATION,
Defendant-Appellee.
2011-1398

AUTHENEX V. EMC CORP 2
Appeal from the United States District Court for the
Central District of California in case no. 10-CV-1251,
Senior Judge Mariana R. Pfaelzer.
Before NEWMAN, SCHALL, and DYK, Circuit Judges.
PER CURIAM.
ORDER
Authenex, lnc. responds to this court's order directing
it to show cause why its appeal in 2011-1264 should not
be dismissed as premature
Appea1 2011-1264 was filed after the district court
granted summary judgment of noninfringement but
before the district court entered a final judgment or ruled
on pending counterclaims of noninfringement and invalid-
ity. Authenex states that the district court recently fled
a Enal judgment resolving all claims in the case and
Authenex filed another appea1, 2011-1398, seeking review
of the final judgment
Accordingly,
IT ls 0R1)ERED THA'r:
(1) Appeal 2011-1264 is dismissed as premature.
(2) Authenex's opening brief in 2011-1398 is due
within 30 days of the date of filing of this order.
_ F0s THE CoURT
Jul. 7  /s/ Jan H0rbaly
Date J an Horba1y
Clerk
cc: Jeremy S. Pitcock, Esq.
Chris R. Ottenwel1er, Esq. FlLEo
8.S. COURT
rHEFEof§it‘°